Exhibit 10.3
 
C.3 STRATEGIC SALES & MARKETING AGREEMENT
 
This agreement is made on June 16, 2010 between EvoLucia, Inc., (hereinafter
“COMPANY”) and Erich Hofer                 (hereinafter "Representative").  This
agreement replaces and supersedes any and all previous agreements.
 
WHEREAS, COMPANY is currently engaged in the manufacturing and sale of solid
state lighting fixtures and renewable energy products (hereinafter, "Products");
 
WHEREAS, Representative has an organization capable of selling these Products to
customers (hereinafter "Customers")
 
WHEREAS, both parties deem it in their best interest for Representative to
undertake such sales of COMPANY’s Products to the Customers as specified; and
 
NOW, THEREFORE, in consideration of the premises and intending to be legally
bound hereby, COMPANY and Representative agree as follows:
 
1.           COMPANY appoints Representative as its sales representative to the
Customers to sell the Products provided by COMPANY subject to the requirements,
terms and conditions contained herein.
 
2.           Representative accepts the appointment upon the terms and
conditions herein set forth.
 
3.           COMPANY shall pay to Representative up to a 10% sales commission in
accordance with the schedule set forth in Appendix A.  The commission shall be
calculated on the Distributor Net Pricing (“DNE”). Distributor Net Pricing is
defined within a confidential EvoLucia price schedule that will be provided to
Representative for all Products that the representative is authorized to sell.
Commissions due and payable on sales prices below DNE are negotiable.
 
4. The Representative is an independent contractor and shall have no power,
right or authority to and agrees not to commit, obligate or bond the Company in
any manner whatsoever.
 
5.  The primary area of responsibility in which the Representative is to solicit
sales of Products (herein Territory) and the market segment as set forth in
Appendix B.  The manufacturers the Representative currently represents are set
forth on Appendix C and the Representatives agents are set forth on Appendix D.
 
6. The Company reserves the right to solicit and sell directly or indirectly any
of the Products to any customer in the Territory (National Accounts).  The
Representative may only sell to OEM accounts with the Company’s written
approval.
 
7. The Representative agrees to accept the Company’s decision regarding (a) the
division of commission where one or more other sales representatives contributes
to the securing of an order, and (b) adjustments of commission for returned
goods, rejects, purchase price adjustment, credits, reductions, credit losses
and charge backs.
 
8.           The Company shall only pay Representative for written pre-approved
out-of-pocket expenses that are incurred by Representative in connection with
its performance under this Agreement.  Representative shall be solely
responsible for any and all of Representative’s expenses that are typically
associated with the operations of a business operating in the lighting and
energy industries, and understands and agrees that Company has no obligation to
pay for expenses that are related to running a business.  Representative shall
not incur any expenses without prior written consent of COMPANY.  Representative
agrees to provide COMPANY with any and all such receipts, ledgers and other
records as may be reasonably appropriate for COMPANY to verify the amount and
nature of such expenses.
 
 
1

--------------------------------------------------------------------------------

 
 
 
9.           Commissions shall not accrue, nor be payable, for
Non-Commissionable Items.  Non-Commissionable Items are defined sales for
products and services that do not have a gross profit margin such as: charges
for documentation, third party software, labeling and trade dress, non-recurring
engineering, experimental samples, tools, equipment, test fixtures and software,
development or experimental products, special testing, paperwork training and
other services, import and customs duties and levies, value added and sales
taxes, order cancellation-modification-rescheduling fees, storage, unloading and
insurance and all similar items; and (ii) any consignment sale or shipment, such
as samples, first articles and development products for which COMPANY is not
likely to be paid.
 
10.           If price is the determining factor to secure an order because of
competitive conditions or other circumstances and it is necessary to reduce the
normal pricing for such Products, then COMPANY and Representative shall agree to
a reduced commission rate on a mutually acceptable basis.
 
11.           Commissions due on these sales shall be paid within 15 days after
the end of the month in which payment is received and becomes negotiable to
COMPANY.  COMPANY is to provide monthly billing statements for all of
Representative’s generated business, which will include P.O.s, invoices and
dollars billed.  Representative will have the right to audit related COMPANY
records relating to the Customers once per year upon providing a written request
to COMPANY as long as such request does not unreasonably disrupt COMPANY
business and operations.
 
12.           Representative agrees:
 
 
A.
Make all reasonable efforts to cooperate with COMPANY by supplying marketing
data needed by COMPANY for its planning and for formulating its policies.  A
sales forecast is required at least each fiscal quarter for the following 90
days for the assigned Customers.  This forecast will be documented and will be
reviewed periodically to determine if the Representative is reaching the
expected performance in terms of sales volume.  The Company reserves the right
to terminate the agreement with 30 days notice if the agreed upon sales volume
is not being reached and/or the Representative fails to provide the Company with
a detailed accounting of product sales that are pending.

 
 
B.
Make all reasonable efforts to cooperate with COMPANY by providing assistance
with the integration and implementation of product life cycle systems including
order processing, inventory management, packaging, shipping, order tracking,
invoice reporting, warranty, repair and end of life processing.

 
 
C.
Conduct all of its business in its own name and be totally responsible for the
payment of any expenses associated with its selling efforts unless other agreed
to by both parties in writing.

 
 
D,
Representative shall indemnify and hold Company and its officers, directors,
advisors and affiliates from and against any and all damage, liability, cost and
expense, including, but not limited to, reasonable attorneys' fees, resulting
from or arising in connection with (i) any aspect of Representative’s business
that does not relate to distribution of the Products; (ii)  the use of any
intellectual property otherwise in strict accordance with the terms hereof;
(iii) the acts, errors, representations, misrepresentations, willful misconduct
or negligence of Representative, its subcontractors, employees, or agents; (iv)
the negligence or willful misconduct of Representative or any claim based upon a
breach by Representative of its representations, warranties or obligations set
forth herein.  The provisions of this Section 8D shall survive with full force
and effect after the termination or expiration of this Agreement.

 
13.           Nothing contained in this agreement shall be construed to imply
that Representative is an officer, employee, or party of
COMPANY.  Representative is an independent contractor responsible solely for its
actions. The Representative must operate with the highest ethical and
professional levels at all times. The parties hereto expressly understand and
agree that Representative is an independent contractor in the performance of
each and every part of this Agreement and is solely responsible for all of its
employees and agents and its labor costs, including all applicable Social
Security taxes, employment taxes and other statutory withholdings, and expenses
arising in connection therewith, and for any and all claims, liabilities or
damages or debts of any type whatsoever that may arise on account of
Representative's activities, or those of its employees or agents in the
performance of this Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
14.           This Agreement is effective on the date above, and shall continue
in full force and effect for a term of one year unless terminated sooner at
which time the parties agree to use good faith in renegotiation of the
commission structure.  Election to terminate shall be subject to thirty (30)
days advance notice in writing by the party so terminating. The effects of
terminations shall be as follows:
 
 
A.
If termination is instituted by COMPANY for any reason, commissions will accrue
and be paid for all orders of same or similar products booked and shipped to
Customers up to twelve (12) months from the effective date of termination or
until existing purchase orders, purchase agreements or forecasts in place at the
time of termination for the Customers are fulfilled, whichever is longer.

 
 
B.
If termination is instituted by Representative, then Representative shall be
entitled to commissions for orders booked by Customers on or before the
effective date of termination and paid within 90 days from the effective date of
termination.

 

 
C.  
Upon termination or expiration of this Agreement for any reason whatsoever,
Representative: a) shall immediately discontinue any use of the name, logos,
type, trademarks or slogans of COMPANY, b) shall immediately discontinue all
representations or statements from which it might be inferred that any
relationship exists between COMPANY and Representative; and c) will cease to
promote, solicit orders for or procure orders for Products (but will not act in
any way to damage the reputation of COMPANY or the Products).  On termination,
all trade names, patents, designs, drawings, engineering, photographs, samples,
literature, and sales aids of every kind, or other COMPANY data, shall remain
the property of COMPANY, and Representative shall prepare such in its possession
with reasonable promptness for shipment, f.o.b. the shipping point, as may be
directed by COMPANY.  Representative shall not make or retain copies of any
"confidential" items or information, with which it may have been entrusted as
such, which, however, shall not include the regular exchange of business
correspondence normally involved under the operation of this Agreement.  In
addition, Representative will immediately return to COMPANY, as COMPANY may
direct, all goods, circulars, catalogs, price lists, articles and other
materials belonging to COMPANY and in the custody of Representative, including
any and all confidential information of COMPANY.

 
15.           Except as expressly provided otherwise in this Agreement, Company
shall not be liable to any other party, or to any other person or entity, for
special, incidental or consequential damages, regardless of whether it has been
advised of the possibility of such damages and notwithstanding the failure of
any limited remedy provided in this Agreement to achieve its essential purpose.




16.           Any other provision contained herein to the contrary
notwithstanding, neither party shall be liable to the other for any delay or
failure to perform any of its obligations under this Agreement caused by
compliance with governmental regulations or directions, outbreak of a state of
emergency, Act of God, war, warlike hostilities, civil commotions, riots,
epidemics, storms, fires, strikes, lockouts, and any other cause or causes
beyond the reasonable control of such party.


 
17.           This Agreement and the attached Appendices constitute the entire
agreement of the parties hereto and supersedes any and all prior oral or written
agreements or representations.  This Agreement may not be amended or modified
except by written agreement signed by both parties hereto.  No provision of this
Agreement may be waived except in writing signed by the party granting such
waiver.
 
 
A.
The parties shall keep in strict confidence from any third party, and duly
safeguard in the same manner as they safeguard their own like information, any
and all proprietary and confidential business and technical information received
from the other party concerning the business affairs and transactions covered by
this Agreement, including, without limitation, all proprietary and confidential
technical information received from Company or its affiliates pertaining to the
Products, and shall not at any time knowingly disclose such information to
others or use such information for any purpose other than as permitted under
this Agreement.

 
 
3

--------------------------------------------------------------------------------

 
 

 
 
B.
A party may disclose information subject to this Section 12 to its directors,
officers, employees and advisors (collectively, “Approved Representatives”) and
to its affiliates, if and to the extent the Approved Representative or affiliate
has a need to know in connection with the performance or enforcement of this
Agreement and is obligated to maintain the information in confidence in
accordance with this Agreement. A party will be responsible for any breach of
this Section 12 by its Approved Representatives or Affiliates.



 
C.
Each party shall maintain information subject to this Section 12 in complete
confidence until such time as it is publicly known through no act, omission or
contribution of such party. Notwithstanding any prior expiration or termination
of this Agreement, it is expressly understood that the provisions of this
Section 12 shall survive with full force and effect until five years following
the termination of this Agreement.



 
D.
Notwithstanding the foregoing, any of the parties may disclose such information
if required by laws, regulations or orders of the United States Government, or
any of their competent agencies. In the event such disclosure is required by a
party hereto, the party shall give written notice of such disclosure as soon as
possible prior to making the disclosure.



 
E.
Information shall be considered subject to this Section 12 only if it is
disclosed: (i) in written or other tangible form and labeled or otherwise
expressly identified as “confidential” or “proprietary” at the time of
disclosure, or (ii) in oral form if expressly identified as “confidential” or
“proprietary” at the time of disclosure and confirmed as such by written notice
within thirty (30) days after the verbal disclosure. A party shall not be liable
for use or disclosure of information under this Section 12 if the recipient
demonstrates that the information was in the recipient’s possession at the time
of its receipt hereunder and was not acquired, directly or indirectly, from the
disclosing party, or if the recipient receives the information from a third
party having the lawful right to disclose the same, or if the information is
independently developed by the recipient without use of any confidential
information received from the other party.





18.            This Agreement shall be governed by and construed in accordance
with the internal laws of the State of Florida, the United States. All disputes
arising out of or relating to this Agreement or any breach thereof shall be
settled exclusively by arbitration to be held in the City of Sarasota, in
accordance with the Rules of American Arbitration Association. The award of
Arbitration rendered shall be final and binding upon both parties, and be
enforceable by any court having jurisdiction. The arbitrators shall apply the
internal laws of the State of Florida, the United States, as specified above in
determining the rights, obligations and liabilities of the parties and shall not
have the power to alter, modify, amend, add to or subtract from any term or
provision of this Agreement nor to rule upon or grant any extension, renewal or
continuance of this Agreement, nor to award damages or other remedies expressly
prohibited by this Agreement, nor to grant injunctive relief, including interim
relief, of any nature, notwithstanding any contrary provisions of the Rules of
the American Arbitration Association specified above. If, under applicable law,
this arbitration provision is not enforceable as to a particular claim brought
by one party against the other, then legal proceedings involving only that claim
may be instituted solely in the United States district court geographically
located nearest Sarasota, Florida or, if such court may not exercise
jurisdiction, a court of the State of Florida. For all purposes of this
Agreement, all parties hereby irrevocably consent to the jurisdiction of such
court and waive any defense based on improper or inconvenient venue or lack of
personal jurisdiction.






SIGNATURE PAGE FOLLOWS

 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives, as of the day and year first above
written:


EVOLUCIA, INC.
Signature: /s/Jim Perkins

--------------------------------------------------------------------------------

Printed: Jim Perkins
Title: V.P. of Sales and Finance
 
Representative
 
Signature: /s/Erich Hofer
 



 
APPENDICES FOLLOW
 


 


 


 


 
 
5

--------------------------------------------------------------------------------

 

STRATEGIC SALES & MARKETING AGREEMENT
 
Appendix A:
Commission Schedule


Based on Confidential EvoLucia Price Schedule:
Commissions will be paid on Distributor Net Pricing (DNE) as set forth in
Section 3 and 11. Commission payments are due and payable upon COMPANY’s receipt
of payment, and will be subject to the following percentages based on the below
performance criteria:


1) Representative identifies the customer and specific
opportunity                                                                                                                                =
25% of total agreed-upon commission
2) Representative writes and secures the product
specification                                                                                                                                =
50% of total agreed-upon commission
3) Representative closes the order and secures a purchase
order                                                                                                                     =
25% of total agreed-upon commission








Appendix B:
Sales Territory/Territories


The Territory mentioned in the foregoing Sales Representative Agreement shall
consist of the following:


Sales Channel(s):






State:                                           Counties:












 
6

--------------------------------------------------------------------------------

 


 




Appendix C
Please list all manufacturers currently represented













 


Appendix D


Please list all agency personnel


 
 
 
 
 
 
7



 